Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1726
                       Lower Tribunal No. 20-15343
                          ________________


                             Jung H. Moon,
                                  Appellant,

                                     vs.

                         IMA-Park Place, LLC,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Abby Cynamon, Judge.

    Law Offices of David S. Cohen, LC, Lee N. Bernbaum and David S.
Cohen (Orlando), for appellant.

     Bales & Bales, P.A., and Matt E. Bales, Jr., for appellee.


Before LINDSEY, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Morales Sand & Soil, L.L.C. v. Kendall Props. & Invs.,

923 So. 2d 1229, 1232 (Fla. 4th DCA 2006) (“[A]n action for a breach of the

promise to pay may be maintained in the county where the payment was

agreed to be made, for there the breach occurred and the cause of action

accrued . . . .”) (quoting Croker v. Powell, 156 So. 146, 151 (Fla. 1934));

State Dep’t of Transp. v. San Marco Contracting Co., 355 So. 2d 133, 134

(Fla. 1st DCA 1978) (“It is commonly understood that, for venue purposes, a

cause of action accrues where the injury or default occurs, and that a default

on a contract for the payment of money occurs where the money was to have

been paid . . . .”).




                                      2